Murray, C. J., delivered the opinion of the Court—Burnett, J., concurring.
The plaintiff filed his bill to foreclose two mortgages. The defendants set up a claim of homestead.
The only questions raised by the record are : First, whether the recorder of San Francisco was authorized by law to take acknowledgments of conveyances, which authority is expressly given by statute; and, Second, whether the acknowledgment is sufficient. The officer certifies that the parties were known to him; the appellant contends that the word “ personally ” should have been used. We have before decided that such a certificate was sufficient. The points on which the appellant relies are frivolous, and the appeal was evidently taken for delay.
Judgment affirmed, with ten per cent, damages.